ORDER
PER CURIAM.
Rowan R. Kloppe, et al. (hereinafter, “Appellant”) brought suit against Esther Wood (hereinafter, “Esther”), Geri Lynn Dowdy, and Edward Jones alleging Esther breached her fiduciary duty and committed constructive fraud with regard to Pearl Church and her trust. The trial court denied Appellant’s motion for summary judgment, and at the close of Appellant’s evidence, issued its judgment as a matter of law against Appellant.
We have reviewed the briefs of the parties and the record on appeal. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).